Citation Nr: 0901648	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-38 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for defective vision 
(repaired retinal tear, stable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2004, the RO denied the veteran's 
claims of entitlement to service connection for hepatitis C, 
defective vision and hypertension.  In September 2005, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran submitted notices of 
disagreement in October 2004 for hepatitis C, in July 2005 
for a vision defect and hypertension and in November 2005 for 
PTSD.  He subsequently perfected his appeals in November 2005 
and April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claims.  

In December 2008, the veteran's representative clarified that 
the veteran desired a Travel Board hearing before a member of 
the Board.  As such, these claims must be remanded.

Accordingly, the case is REMANDED for the following action:

These claims are remanded to the AMC/RO 
to schedule the veteran for a Travel 
Board hearing before a member of the 
Board at the RO.  After the hearing has 
been held, or the veteran fails to 
report for the scheduled hearing or 
withdraws the hearing request, the case 
should be returned directly to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

